[shenex1060001.jpg]
[TSR Award Agreement] NOTICE AND ACCEPTANCE OF TSR PERFORMANCE SHARE UNIT AWARD
Participant [Name and Address of Participant] Target Number of Performance Share
Units: ______ 1. Grant of Performance Units. Effective ____________ (the “Date
of Grant”), ______________ (the “Participant”) has been awarded Performance
Units (“Performance Share Units” or the “Award”) in accordance with and subject
to the provisions of the Shenandoah Telecommunications Company 2014 Equity
Incentive Plan (the “Plan”). All terms used in this Notice and Acceptance of TSR
Performance Share Unit Award (this “Agreement”) that are defined in the Plan
have the same meaning given them in the Plan. 2. Vesting of Performance Units.
The Participant will earn Performance Share Units and the Participant’s interest
in the earned Performance Share Units shall become vested to the extent provided
in paragraph 2(a), 2(b) or 2(c), as applicable, and the other terms and
conditions of this Agreement and the Plan. (a) Continued Employment; Retirement.
This paragraph 2(a) applies if (i) the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until
________________ and (ii) a Control Change Date does not occur before ______.
This paragraph 2(a) also applies if (i) the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the date of the Participant’s Retirement, (ii) the date of the Participant’s
Retirement is before ____ and before the occurrence of a Control Change Date and
(iii) the Participant complies with all of the restrictive covenants set forth
in paragraph 6 of this Agreement. If this paragraph 2(a) applies then the
Participant will earn and become vested in the lesser of (i) the number of
Performance Share Units determined by multiplying the number of Target
Performance Units times the Applicable Percentage and (ii) the number of
Performance Share Units that would result in the Maximum Payout. (b) Death or
Disability. This paragraph 2(b) applies if (i) the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the date that the Participant’s employment with the Company terminates on
account of death or Disability and (ii) the date of such termination is before
_____ and before the occurrence of a Control Change Date. If this paragraph 2(b)
applies then the Participant will earn and become vested in the number of
Performance Share Units equal to the product of the proration fraction times the
lesser of (i) the number of Performance Share Units determined by multiplying
the number of Target Performance Share Units times the Applicable Percentage and
(ii) the number of Performance Share Units that would result in the Maximum
Payout. The numerator of the proration fraction



--------------------------------------------------------------------------------



 
[shenex1060002.jpg]
TSR Performance Share Unit Award ___________________ Page 2 is the number of
whole months that the Participant was employed by the Company or an Affiliate on
or after __________, and the denominator of the proration fraction is thirty-six
(36). (c) Change in Control. This paragraph 2(c) applies if (i) a Control Change
Date occurs before ____ and (ii) the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until that Control
Change Date. This paragraph 2(c) also applies if (i) a Control Change Date
occurs before ____ but on or after the date of the Participant’s Retirement in
accordance with paragraph 2(a). If this paragraph 2(c) applies, then the
Participant will earn the right to receive the Control Change Payout. The
Participant’s right to receive the Control Change Payout shall become vested on
the Control Change Date if the Participant Retired in accordance with paragraph
2(a) on or before the Control Change Date. The Participant’s right to receive
the Control Change Payout also shall become vested on the Control Change Date if
the Company is not the surviving entity in the Change in Control (or is the
surviving entity but does not have publicly traded stock after the Control
Change Date) and the surviving entity does not assume the Company’s obligations
under this Agreement. If the Company is the surviving entity in the Change in
Control and has publicly traded stock after the Control Change Date or the
surviving entity assumes the Company’s obligations under this Agreement, then
the Participant’s right to receive the Control Change Payout shall become vested
on the earlier of (i) _______________ or (ii) the date that the Participant’s
employment with the Company and is Affiliates terminates on account of the
Participant’s death, Disability, termination by the Company or an Affiliate
without Cause or by the Participant with Good Reason. Except as provided in this
paragraph 2, the Participant’s rights with respect to the Performance Share
Units and the Control Change Payout shall be forfeited on the date that the
Participant’s employment with the Company and its Affiliates terminates for any
reason. 3. Settlement. (a) Before a Change in Control. As soon as practicable
after the end of the applicable Measurement Period, but in all events no later
than _________ of the year following the end of the applicable Measurement
Period, the Committee shall determine and certify the number of Performance
Share Units that have been earned and vested under paragraph 2(a) or 2(b). On
the date of the Committee’s certification, the Committee shall direct the
transfer agent to issue shares of Common Stock to the Participant (or the estate
of the Participant in the case of the Participant’s death on or before such
date). The number of shares of Common Stock issued to the Participant will equal
the number of Performance Share Units that the Committee has certified have been
earned and vested by the Participant under paragraph 2(a) or 2(b); provided,
however, that only whole shares of Common Stock will be issued and a cash
payment will be made in settlement of any fractional share of Common Stock that
otherwise would be issued to the Participant. (b) (i) On and After a Change in
Control. As soon as practicable after a Control Change Date, but in all events
no later than _________ of the year following the year in which the Control
Change Date occurs, the Committee shall determine and certify the number of



--------------------------------------------------------------------------------



 
[shenex1060003.jpg]
TSR Performance Share Unit Award ___________________ Page 3 Performance Share
Units that have been earned under paragraph 2(c) and the amount of the Control
Change Payout. The Control Change Payout certified by the Committee shall be
settled in accordance with paragraph 3(b)(ii) and paragraph 3(b)(iii) if the
vesting requirements of paragraph 2(c) are satisfied. (ii) The Control Change
Payout shall be paid on the date of the Committee’s certification under
paragraph 3(b)(i) if the Participant Retired in accordance with paragraph 2(a)
on or before the Control Change Date. The Control Change Payout also shall be
paid on the date of the Committee’s certification under paragraph 3(b)(i) if the
Company is not the surviving entity in the Change in Control (or is the
surviving entity but does not have publicly traded stock after the Control
Change Date) and the Company’s obligations under this Agreement are not assumed
by the surviving entity or its parent corporation. If the Company is the
surviving entity in the Change in Control and has publicly traded stock after
the Control Change Date or the Company’s obligations under this Agreement are
assumed by the surviving entity or its parent corporation, then the Control
Change Payout shall be paid on the earlier of ___________ or the date that is
thirty days after the Participant’s termination of employment if such
termination occurs before ____ on account of the Participant’s death,
Disability, termination by the Company or an Affiliate without Cause or by the
Participant with Good Reason. (iii) The Control Change Payout shall be paid in a
single payment in stock that is readily tradable on an established securities
market, cash or a combination of such stock and cash. 4. Transferability. The
Performance Units evidenced by this Agreement cannot be transferred. 5.
Definitions. For purposes of this Agreement, the terms Applicable Percentage,
Disability Measurement Period, Peer Group, Percentile Ranking, Retirement,
Target Performance Units and TSR shall have the following meanings: Applicable
Percentage means the percentage determined in accordance with the following
table based on the Company’s Percentile Ranking for the applicable Measurement
Period: Percentile Ranking Applicable Percentage Below 25% 0% At least 25% 50%
At least 50% 100% 75% or higher 150% The Applicable Percentage shall be
determined using straight line interpolation in the case of Percentile Rankings
of at least 25% but less than 50% and at least 50% but less than 75%.
Notwithstanding the foregoing, if the Company’s TSR for the applicable
Measurement Period is



--------------------------------------------------------------------------------



 
[shenex1060004.jpg]
TSR Performance Share Unit Award ___________________ Page 4 less than zero, then
the Applicable Percentage shall be the lesser of the amount determined under the
preceding sentence and table and 100%. Cause means any of (i) the Participant’s
failure to perform a material duty or the Participant’s material breach of a
material and written Company policy other than by reason of mental or physical
illness or injury, (ii) the Participant’s breach of the Participant’s fiduciary
duties to the Company or an Affiliate, (iii) conduct of the Participant that is
demonstrably and materially injurious to the Company or an Affiliate, monetarily
or otherwise; provided that, in the cases of the foregoing clauses (i)-(iii),
that following written notice from the Board describing any such event, such
event is not cured, to the reasonable satisfaction of the Board, within thirty
(30) days after such notice is received by the Participant, or (iv) the
Participant’s conviction of, or plea of guilty or nolo contendre to, a felony or
crime involving moral turpitude or fraud or dishonesty involving assets of the
Company. Control Change Payout means the lesser of (i) the value of the Maximum
Payout or (ii) the value determined by multiplying the number of Performance
Share Units that are earned under paragraph 2(c) times the Fair Market Value on
the Control Change Date. Disability means that the Participant is entitled to
receive long-term disability benefits under a plan or policy maintained by the
Company (determined based on the Participant’s medical condition and without
regard to any waiting or elimination period). Good Reason means any of (i) the
Company’s material breach of the terms of this Agreement or a direction from the
Board that the Participant act or refrain from acting which in either case would
be unlawful or contrary to a material and written Company policy, (ii) a
material diminution in the Participant’s duties, functions and responsibilities
to the Company and its Affiliates without the Participant’s consent or the
Company or an Affiliate preventing the Participant from fulfilling or exercising
the Participant’s material duties, functions and responsibilities to the Company
and its Affiliates without the Participant’s consent, (iii) a material reduction
in the Participant’s base salary or annual bonus opportunity or (iv) a
requirement that the Participant relocate the Participant’s employment more than
fifty (50) miles from the location of the Company’s principal office on the Date
of Grant, without the consent of the Participant. The Participant’s resignation
shall not be deemed a resignation for Good Reason unless the Participant gives
the Board written notice (delivered within thirty (30) days after the
Participant knows of the event, action, etc. that the Participant asserts
constitutes Good Reason), the event, action, etc. that the Participant asserts
constitutes Good Reason is not cured, to the reasonable satisfaction of the
Participant, within thirty (30) days after such notice and the Participant
resigns effective not later than thirty (30) days after the expiration of such
cure period. Maximum Payout means the number of shares of Common Stock that have
a Fair Market Value (on the date the shares are issued or would be issued under
this Agreement) equal to the product of (i) four and one-half times (ii) the
Fair Market Value of the Date of Grant times (iii) the number of Target
Performance Share Units.



--------------------------------------------------------------------------------



 
[shenex1060005.jpg]
TSR Performance Share Unit Award ___________________ Page 5 Measurement Period
means the period beginning on __________, and ending on (i) ___________ for
purposes of Section 2(a), (ii) the date that the Participant’s employment with
the Company and its Affiliates ends on account of death or Disability for
purposes of Section 2(b) and (iii) a Control Change Date for purposes of Section
2(c). Peer Group means the companies listed on Exhibit I. If a Company that is
listed on Exhibit I becomes subject to a proceeding as a debtor under the United
States Bankruptcy Code during the applicable Measurement Period, that Company
shall continue to be a member of the Peer Group but its TSR for the applicable
Measurement Period shall be deemed to be no greater than any other member of the
Peer Group. Except as provided in the preceding sentence, if the common stock of
a company that is listed on Exhibit I ceases to be publicly traded during the
applicable Measurement Period, then that Company shall not be considered a
member of the Peer Group for that Measurement Period. Percentile Ranking means
the relative ranking of the Company based on the Company’s TSR for the
applicable Measurement Period compared to the TSR of each member of the Peer
Group for the same Measurement Period. For this purpose, the Percentile Rank
will be determined using Excel’s PercentRank function, including the Company in
the “N count.” Retirement or Retire means the Participant’s retirement from
active employment of the Company and its Affiliates while in good standing, on
or after the six month anniversary of the Date of Grant and on or after the date
that the Participant has both attained age fifty-five and completed ten years of
continuous service as an employee exclusive of any prior service credited for
other benefit purposes. Target Performance Units means the number of Performance
Units set forth at the top of this Agreement. TSR means, for the Common Stock
and the common stock of each member of the Peer Group, the total shareholder
return (share price appreciation/depreciation during the applicable Measurement
Period plus the value attributable to reinvested dividends paid on the shares
during the applicable Measurement Period). The TSR shall be expressed as a
percentage. The calculation of TSR will be based on the average closing price of
the shares for the twenty trading days immediately preceding ___________ and the
average closing price of the shares for the twenty trading days immediately
preceding the last day of the applicable Measurement Period. The TSR will be
calculated assuming that cash dividends (including extraordinary cash dividends)
paid on the shares are reinvested in additional shares on the ex dividend date
and that any securities distributed to shareholders in a spinoff transaction are
sold and the proceeds reinvested in additional shares on the ex dividend date.
6. Restrictive Covenants. This paragraph 6 shall apply during the period
beginning on the date of the Participant’s Retirement and ending on the date
that the Performance Units are forfeited or settled in accordance with this
Agreement.



--------------------------------------------------------------------------------



 
[shenex1060006.jpg]
TSR Performance Share Unit Award ___________________ Page 6 (a) Non-Competition.
The Participant shall not, without the Board’s prior written consent, directly
or indirectly engage in, have any equity interest in, or assist, manage or
participate in (whether as a director, officer, employee, agent, representative
security holder, consultant or otherwise) any Competitive Business; provided,
however, that: (i) the Participant shall be permitted to acquire a passive stock
or equity interest in such a Competitive Business provided the stock or other
equity interest acquired is not more than 5% of the outstanding interest in such
a Competitive Business; and (ii) the Participant shall be permitted to acquire
any investment through a mutual fund, private equity fund or other pooled
account that is not controlled by the Participant and in which he has less than
a 5% interest. For purposes of this provision, the term “Competitive Business”
shall mean the provision of telecommunications services to customers in a
location in which the Company’s services are available to such customers, and
also refers to any entity (including any subsidiaries, parent entities or other
affiliates thereof) which, as of the Participant’s date of termination, engages
in any such business. (b) Non-Solicitation. The Participant will not, directly
or indirectly, recruit or otherwise solicit or induce any employee, director,
consultant, customer, vendor or supplier of the Company to terminate his, her or
its employment or arrangement with the Company or otherwise change his, her or
its relationship with the Company. (c) Confidentiality. The Participant shall
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for the Participant’s benefit or the
benefit of any person, firm, corporation or other entity, any confidential or
proprietary information or trade secrets of or relating to the Company without
the prior written authorization of the Company. Notwithstanding anything herein
to the contrary, nothing shall prohibit the Participant from disclosing any
information that is generally known by the public. (d) Non-Disparagement. The
Participant will not criticize, defame, be derogatory toward or otherwise
disparage the Company (or the Company’s past, present and future officers,
directors, stockholders, attorneys, agents, representatives, employees or
affiliates), or its or their business plans or actions, to any third party,
either orally or in writing; provided, however, that this provision will not
preclude the Participant from giving testimony in response to a lawful subpoena
or preclude any conduct protected under 18 U.S.C. Section 1514A(a) or any
similar state or federal law providing “whistleblower” protection to the
Participant. 7. Shareholder Rights. The Participant will not have any rights as
a shareholder of the Company on account of the grant of the Performance Units
until, and then only to the extent that, the Performance Units are earned and
vested and settled by the issuance of Common Stock in accordance with this
Agreement. 8. Tax Withholding. No shares of Common Stock shall be issued in
settlement of the Performance Units until the Participant has made arrangements,
acceptable to the Company, for the satisfaction of any income and employment
taxes that must be withheld on account of the issuance of Common Stock under
paragraph 3. The Company, in its discretion, shall have the



--------------------------------------------------------------------------------



 
[shenex1060007.jpg]
TSR Performance Share Unit Award ___________________ Page 7 right (but not the
obligation) to satisfy any income and employment tax withholding obligations by
reducing the number of shares of Common Stock otherwise issuable to the
Participant. 9. No Employment Rights. This Award does not give the Participant
any rights to continued employment by the Company or an Affiliate and does not
interfere with the rights of the Company or an Affiliate to terminate the
Participant’s employment. 10. Governing Plan Document. The Participant
acknowledges that a copy of the Plan has been made available to the Participant.
The Participant agrees that the Award is subject to all of the provisions of the
Plan and all interpretations, amendments, rules and regulations which may be
promulgated or adopted from time to time. In the event of any conflict between
the provisions of the Plan and this Agreement, the Participant agrees that the
terms of the Plan will control. 11. Recoupment. The Performance Units covered by
this Award and any shares of Common Stock issued in settlement of this Award
(and any additional shares of Common Stock issued on account of a stock split,
stock dividend, etc.) are subject to cancellation, adjustment or forfeiture in
accordance with the Executive Compensation Recovery Policy as such policy may be
in effect from time to time. 12. Change in Capital Structure. The terms of this
Award shall be adjusted as the Committee determines is required under the Plan
in the event that the Company effects one or more stock dividends, stock splits,
subdivisions or consolidations of shares or other similar changes in
capitalization described in the Plan. 13. Section 409A. This Award is intended
to be exempt from the requirements of Section 409A of the Code. Notwithstanding
any contrary provision in the Plan or this Agreement, the Company reserves the
right to take such actions as may be necessary or desirable to assure that this
Award is exempt from, or in compliance with, the requirements of Section 409A of
the Code. 14. Governing Law. This Award and this Agreement shall be governed by
the laws of the Commonwealth of Virginia without reference to principles of
conflict of laws. 15. Binding Effect. Subject to the limitations stated above
and in the Plan, this Agreement shall be binding on the Participant and the
Participant’s successors in interest and the Company and any successors of the
Company.



--------------------------------------------------------------------------------



 
[shenex1060008.jpg]
TSR Performance Share Unit Award ___________________ Page 8 IN WITNESS WHEREOF,
the Company has caused this Agreement to be signed by a duly authorized officer
and the Participant has executed this Agreement. SHENANDOAH TELECOMMUNICATIONS
COMPANY By_____________________________ ___________________________ [Name and
Title of Officer] [Name of Participant]



--------------------------------------------------------------------------------



 
[shenex1060009.jpg]
TSR Performance Share Unit Award ___________________ Page 9 Exhibit I Peer Group
Companies [To Be Provided]



--------------------------------------------------------------------------------



 